FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MAN HOW ALEX CHOW,                              No. 08-74682

               Petitioner,                       Agency No. A095-748-480

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

        Man How Alex Chow, a native and citizen of China petitions pro se for

review of the Board of Immigration Appeals’(“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NV/Research
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law

and review for substantial evidence factual findings. See Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

         Chow contends he has a well-founded fear of persecution on account of his

Christian religion, his pro-democracy political opinion and his membership in a

social group of “Americanized” people. Substantial evidence supports the BIA’s

conclusion that Chow has failed to meet his burden of establishing he has an

objective, well-founded fear of persecution on account of a protected ground. See

Nagoulko v. INS, 333 F.3d 1012, 1016-1018 (9th Cir. 2003) (substantial evidence

supported BIA’s denial of asylum where petitioner had not been prevented from

practicing her religion, did not suffer economic deprivation or any significant

physical violence and the possibility of government action was too speculative).

Accordingly, Chow’s asylum claim fails.

         Because Chow does not have a well-founded fear of persecution, it

necessarily follows that he failed to satisfy the more stringent standard for

withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).




                                           2                                    08-74682
      Substantial evidence also supports the BIA’s conclusion that Chow failed to

show it is more likely than not he will be tortured if returned to China. See

Wakkary, 558 F.3d at 1067-68.

      Chow contends the IJ and BIA violated due process by failing to consider all

of his evidence and failing to address his social group claim. Chow has not

overcome the presumption that the agency reviewed the record, see Larita-

Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000), and contrary to Chow’s

contention, the agency’s decisions were supported by the record and sufficiently

reasoned for us to review, see Efe v. Ashcroft, 293 F.3d 899, 908 (9th Cir. 2002)

(agency does not have to write an exegesis on every contention).

      We reject Chow’s contention that the IJ violated due process by citing a case

involving CAT when denying his asylum. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error and prejudice to prevail on a due process

challenge).

      Finally, Chow’s opposition to the government’s second motion to extend

time is denied as moot.

      PETITION FOR REVIEW DENIED.




                                          3                                     08-74682